Acknowledgment
The amendment filed on 9 June, 2021 responding to the Office Action mailed on 11 March, 2021 has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2021/0143367 (Ichikawa).
Regarding claim 1 and referring to annotated Figure 9, Ichikawa discloses a display apparatus comprising;
    PNG
    media_image1.png
    680
    825
    media_image1.png
    Greyscale

a substrate, 41 [0175], comprising a first pixel region, 10a [0329], and a second pixel region, 10b [0136], adjacent to the first pixel region, as shown;
a circuit device layer, as annotated and described at [0141], on the substrate, as shown;
a first light-emitting device module, as annotated, on the circuit device layer, as shown, the first light-emitting device module comprising a first light-emitting device, 21a/23a/22a [0137], overlapping the first pixel region, as shown, to display a first color, e.g. red [0136]; and
a second light-emitting device module, as annotated, on the first light-emitting device module, as shown, the second light-emitting device module having a first pixel penetration hole, as annotated or e.g. 57b [0143], overlapping the second pixel region, as shown, the second light-emitting device module further comprising a second light-emitting device, 21b/22b/23b [0137], overlapping the second pixel region, as shown, to display a second color different, e.g., green [0136], from the first color, i.e. green is different from red.
Allowable Subject Matter
Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 2, the prior art does not disclose the combination a first non-emission layer not overlapping the first pixel region, and wherein the first non-emission layer and the first light-emitting layer constitute a single object.
Claims 3-12 depend directly or indirectly on claim 2 and are allowable on that basis.
Claims 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 13, the prior art does not teach the device of claim 13 comprising a second light-emitting device module on the first light-emitting device module, the second light-emitting device module having a first pixel penetration hole overlapping a second pixel region, wherein the first light-emitting device comprises a first pixel electrode, a first opposite electrode opposite to the first pixel electrode, and a first light-emitting layer between the first pixel electrode and the first opposite electrode, and wherein the first non-emission layer and the first light-emitting layer constitute a single integrated body-object.
Claims 14-16 depend upon claim 13 and are allowable on that basis.
Regarding claim 17 the prior art does discloses a method of manufacturing a display apparatus comprising: placing a substrate comprising a first pixel region and a second pixel region adjacent to the first pixel region, on a support substrate; forming a penetration hole, overlapping the second pixel region, in the substrate; forming a first pixel electrode on the substrate; depositing a light-emitting pattern on the first pixel electrode; irradiating a first light onto a portion of the light-emitting pattern to form a first light-emitting layer, the light-emitting pattern not overlapping the first pixel region, the first light-emitting layer overlapping the first pixel region, and a first non-emission layer not overlapping the first pixel region; forming a first opposite electrode on the first light-emitting layer and the first non-emission layer; and separating the support substrate from the substrate.
Claims 18-20 depend directly or indirectly on claim 17 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 9 June, 2021 with respect to claim 13 have been fully considered and are persuasive.  The rejection of claim has been withdrawn where Examiner notes that claims are to be taken as a whole, not piecemeal.
Examiner notes amendment to allowable subject matter of formally examined claim 1 has negated the prior indication of allowance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893